It is clear that the jury found no malice, and the trial judge specifically found that malice had not been proven by clear and convincing evidence. Moreover, the court found that problems existed with respect to both branches of the compensatory damages award.
Under such circumstances, the trial court did what it felt it had to do. That this Court may have ruled differently had it been in the position of the trial court is no basis for reversal.
With respect to the issue as to the interrogatories, the question is not whether any error took place which this Court would have reversed, but whether there was a basis for the trial court's determination that the jury was likely to have been confused. In that respect, this case is identical to Nance v. Akron City Hospital (May 23, 2001), 9th Dist. No. 20112, wherein we recently determined that we had no choice but to affirm the trial court's award of a new trial.
I would affirm the judgment of the trial court.